             Case 1:15-cv-00092-DCN Document 43 Filed 08/13/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF IDAHO


     LANCE WOOD, and RENEE WOOD,
                                                            Case No. 1:15-cv-00092-DCN
             Plaintiffs,
                                                            MEMORANDUM DECISION AND
             v.                                             ORDER

     PAUL PANTHER, MARK KUBINSKI,
     BRENT REINKE, ROBIN SANDY,
     OLIVIA CRAVEN, KEVIN KEMPF,
     WILLIAM FRUEHLING, RANDY
     BLADES, KEITH YORDY, ALAN
     STEWART, JAMES DU TOIT,
     MATHEW BUIE, and JOHN AND
     JANE DOES,

             Defendants.


                                          I. INTRODUCTION

          Pending before the Court is Plaintiff Lance Wood’s (“Lance”) Third Amended

Complaint.1 Dkt. 42. Lance originally filed his Complaint on March 17, 2015 (Dkt. 2) and

his Amended Complaint on August 20, 2015 (Dkt. 9). The Court previously determined

Lance could not proceed with his civil rights action because his claims in the Amended

Complaint were unclear or disjointed. Dkt 12, at 3. The Court allowed him to amend, but,

in his Second Amended Complaint (Dkt. 35), the Court again found that he failed to state


1
    Plaintiff Renee Wood did not join in filing this Complaint.


MEMORANDUM DECISION AND ORDER - 1
         Case 1:15-cv-00092-DCN Document 43 Filed 08/13/20 Page 2 of 7




any claim upon which relief can be granted. Dkt. 40. In doing so, the Court granted Lance

leave to file a Third Amended Complaint. Id., at 11. The Court now conducts a review of

his Third Amended Complaint. For the reasons set forth below, the Court dismisses each

of his claims with prejudice.

                                    II. LEGAL STANDARD

       The Court is required to screen complaints brought by prisoners who “seek[] redress

from a governmental entity or officer or employee of a governmental entity.” 28 U.S.C. §

1915A(a). The Court must dismiss a Plaintiff’s Complaint, or any portion thereof, if it: (1)

is frivolous or malicious; (2) fails to state a claim upon which relief can be granted; or (3)

seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §

1915A(b). To state a claim upon which relief can be granted, a Plaintiff’s Complaint must

include facts sufficient to show a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S.

662, 677–78 (2009).

       During this initial review, courts generally construe pro se pleadings liberally,

giving pro se plaintiffs the benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000). Even so, plaintiffs—whether represented or not—have the burden of

articulating their claims clearly and alleging facts sufficient to support review of each

claim. Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). Additionally, if amending the

complaint would remedy the deficiencies, plaintiffs should be notified and provided an

opportunity to amend. See Jackson v. Carey, 353 F.3d 750, 758 (9th Cir. 2003).

                                        III. DISCUSSION

       Pursuant to Federal Rule of Civil Procedure 8(a), a complaint must contain “a short


MEMORANDUM DECISION AND ORDER - 2
         Case 1:15-cv-00092-DCN Document 43 Filed 08/13/20 Page 3 of 7




and plain statement of the claim showing that the pleader is entitled to relief.” Further, Rule

8(d)(1) requires that each allegation be “simple, concise, and direct.” The Supreme Court

has held that Rule 8(a) “requires a ‘showing,’ rather than a blanket assertion, of entitlement

to relief.” See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007). The plaintiff must

allege a minimum factual and legal basis for each claim that is sufficient to give each

defendant fair notice of what the plaintiff’s claims are and the grounds upon which they

rest. See, e.g., Brazil v. United States Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995);

McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991). If a plaintiff fails to clearly and

concisely set forth allegations sufficient to provide defendants with notice of which

defendant is being sued on which theory and what relief is being sought against them, the

complaint fails to comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177–

79 (9th Cir. 1996); Nevijel v. Northcoast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981).

Moreover, failure to comply with Rule 8(a) constitutes an independent basis for dismissal

of a complaint that applies even if the claims in a complaint are not found to be wholly

without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d at 673.

       Despite having been provided with three opportunities to amend his deficient

pleadings in accordance with the Court’s instructions, Lance’s Third Amended Complaint

altogether fails to meet the minimal requirement that a complaint at least allow the

defendants to discern “what [they] are being sued for.” McHenry, 84 F.3d at 1177; see also

Twombly, 550 U.S. at 555 (“[f]actual allegations must be enough to raise a right to relief

above the speculative level”). As in McHenry, Lance’s Third Amended Complaint

continues to allege sweeping conspiracies being waged against him by numerous prison


MEMORANDUM DECISION AND ORDER - 3
         Case 1:15-cv-00092-DCN Document 43 Filed 08/13/20 Page 4 of 7




officials at two institutions (and one detective from a sheriff’s department), but it fails to

make intelligible connections between specific factual allegations and named defendants,

which would render it “excessively difficult for individual defendants to formulate proper

defenses and [would] subject the [defendants] to unnecessary discovery.” McHenry, 84

F.3d at 1175.

       Just as it did in its review of Lance’s Second Complaint, here the Court has

identified six general categories of the causes of action asserted in Lance’s Third

Complaint: (1) First Amendment violation for blackmail and extortion; (2) First

Amendment violation for restricting access to courts; (3) First Amendment violation of

speech, association, and expression rights; (4) Eighth Amendment violation for deliberate

indifference; (5) First Amendment violation for retaliation; and (6) Eighth Amendment

violation for calculated harassment. The Court previously dismissed each cause of action

due to failure to state a claim upon which relief can be granted. In doing so, the Court

instructed Lance, if he chose to file a Third Amended Complaint, to provide clear facts of

each Defendant’s personal participation in the alleged conduct. Ultimately, he failed to do

so.

       Upon review of Lance’s Third Amended Complaint, Lance has not remedied the

flaws the Court identified in his prior compliant. Once again, his allegations supporting his

claims are vague and conclusory. For example, he repeats the same allegations numerous

times—describing the Defendants as “fully aware” both regarding the policies they

“conspired to,” and “covering-up unlawful conduct” —yet falls short when providing

specific, nonconclusory facts to support those claims.


MEMORANDUM DECISION AND ORDER - 4
        Case 1:15-cv-00092-DCN Document 43 Filed 08/13/20 Page 5 of 7




       Few facts are provided throughout, but when they are provided, they do not support

any plausible claim. For instance, Lance alleges Defendants were fully aware of sending

an Idaho Department of Corrections (“IDOC”) official to Idaho State Correctional

Institution (“ISCI”) to threaten to release the IDOC investigation regarding Lance and

Renee’s relationship to the press and to bring felony charge against her for practicing law

without a license if Lance did not dismiss his lawsuits and admit in open court the lawsuits

were frivolous. Again, Lance’s conclusion of the Defendants were “fully aware” of sending

an IDOC official to ISCI does not establish who sent the IDOC official, how each

Defendant was involved in such a decision, or what each Defendant knew about the event.

Nor does it establish whether each Defendant, if they were involved in sending the IDOC

official to visit ISCI, knew that the IDOC official would threaten Lance with blackmail and

extorsion or how each Defendant participated in such a scheme. Because Lance’s claims

lack nonconclusory, factual allegations stating how each Defendants personally violated

his rights, his claims are not sufficiently pled. This issue repeats throughout the Third

Amended Complaint, just as it did throughout the Second Amended Complaint.

       The Court reviewed the Third Amended Complaint in its entirety. It finds that Lance

did not remedy the flaws the Court identified in his Second Complaint; Lance instead

repeats them. Although Lance alleges several claims, he ultimately fails to provide

sufficient facts to support any of them. Therefore, for the same reason the Court dismissed

Lance’s Second Amended Complaint, the Court finds that Lance’s Third Amended

Complaint fails to state a claim upon which relief can be granted and may not proceed.




MEMORANDUM DECISION AND ORDER - 5
        Case 1:15-cv-00092-DCN Document 43 Filed 08/13/20 Page 6 of 7




       The Court has previously explained the deficiencies in Lance’s claims and has

provided Lance with several opportunities to correct those deficiencies. Lance’s Third

Amended Complaint, however, continues to suffer from many of the same pleading

deficiencies in his claims against the individual defendants. Accordingly, the Court finds

that providing Lance with a further opportunity to amend his claims would be futile. See,

e.g., Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (“A district court should not

dismiss a pro se complaint without leave to amend unless it is absolutely clear that the

deficiencies of the complaint could not be cured by amendment.”) (internal quotation

marks and citation omitted); Gonzalez v. Planned Parenthood of L.A., 759 F.3d 1112, 1116

(9th Cir. 2014) (explaining that a “district court’s discretion in denying amendment is

particularly broad when it has previously given leave to amend”), cert. denied, ––– U.S. –

–––, 135 S. Ct. 2313 (2015); McHenry, 84 F.3d at 1174 (affirming dismissal without further

leave to amend where plaintiff had failed to amend pleading in compliance with Rule 8

despite having been provided with three opportunities to amend).

                                  IV. CONCLUSION

       Upon review, the Court finds that Lance’s Third Amended Complaint fails to state

any claim upon which relief can be granted and, further, he has failed to clearly and

concisely set forth allegations sufficient to provide Defendants with notice of which

Defendant is being sued on which theory and what relief is being sought against them. The

Court dismisses Lance’s Third Amended Complaint with prejudice.




MEMORANDUM DECISION AND ORDER - 6
      Case 1:15-cv-00092-DCN Document 43 Filed 08/13/20 Page 7 of 7




                                       V. ORDER

    1.    Lance Wood’s Third Amended Complaint is DISMISSED WITH

          PREJUDICE.

    2.    The Clerk of the Court is directed to close the case.


                                             DATED: August 13, 2020


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
